     Case: 3:18-cv-00382-TMR Doc #: 1 Filed: 11/20/18 Page: 1 of 10 PAGEID #: 1



                            UNITED STATES FEDERAL DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                         AT DAYTON

 IRON WORKERS DISTRICT COUNCIL
 OF SOUTHERN OHIO & VICINITY
 BENEFIT TRUST                                           CASE NO.
 1470 Worldwide Place
 Vandalia, Ohio 45377
                                                         JUDGE
 IRON WORKERS DISTRICT COUNCIL
 OF SOUTHERN OHIO & VICINITY
 PENSION TRUST
 1470 Worldwide Place
 Vandalia, Ohio 45377
                                                         COMPLAINT FOR VIOLATIONS
                                                         OF ERISA SEEKING
 IRON WORKERS DISTRICT COUNCIL                           DECLARATORY AND INJUNCTIVE
 OF SOUTHERN OHIO & VICINITY                             RELIEF, COSTS, AND
 ANNUITY TRUST                                           ATTORNEYS’ FEES
 1470 Worldwide Place
 Vandalia, Ohio 45377

              Plaintiffs,

         v.

 ARCHITECTURAL ERECTORS, INC.
 7215 East Thompson Road
 Indianapolis, IN 46239

              Defendant.


       1.       This is a suit brought by three employee benefit plans pursuant to Section 502(d)

of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C.

1132(d), to enforce the terms of the plans’ governing plan documents with respect to Architectural

Erectors, Inc. (“Architectural Erectors”) obligating to submit to a payroll audit. This suit is brought

pursuant to § 502(a)(3) of ERISA, and seeking equitable relief pursuant to the provisions of ERISA

and the attorneys’ fees and collection costs incurred as a result of bringing this action. This suit
    Case: 3:18-cv-00382-TMR Doc #: 1 Filed: 11/20/18 Page: 2 of 10 PAGEID #: 2



also seeks post-judgment interest pursuant to Title 28 U.S.C. § 1961.

                                 PARTIES - BENEFIT TRUST

       2.       Plaintiff IRON WORKERS DISTRICT COUNCIL OF SOUTHERN OHIO &

VICINITY BENEFIT TRUST (the “Benefit Trust”) was created pursuant to a written Agreement

and Declaration of Trust (the “Benefit Trust Agreement”), entered into on August 1, 1952, between

various labor organizations affiliated with the International Association of Bridge, Structural and

Ornamental Iron Workers, AFL-CIO (the “Participating Unions”) and various employers having

collective bargaining agreements (“CBAs”) with the Participating Unions involved. The Benefit

Trust Agreement is attached as Exhibit 1. The Benefit Trust Agreement has been amended from

time to time.

       3.       The Benefit Trust was created for the purpose of providing and maintaining life

insurance, weekly accident and sickness benefits, hospitalization coverage, medical and surgical

coverage, and dental coverage for the benefit of participating employees and their families. The

Benefit Trust is an employee welfare benefit plan within the meaning of Section 3(1) of ERISA,

29 U.S.C. § 1002(1).

                              PARTIES - THE PENSION TRUST

       4.       Plaintiff IRON WORKERS DISTRICT COUNCIL OF SOUTHERN OHIO &

VICINITY PENSION TRUST (“Pension Trust”), was created pursuant to a written Agreement

and Declaration of Trust (“Pension Trust Agreement”), entered into on October 30, 1962, between

various labor organizations affiliated with the Participating Unions and various employers having

CBAs with the Participating Unions involved. The Pension Trust Agreement is attached as

Exhibit 2. The Pension Trust Agreement has been amended from time to time.




                                                2
    Case: 3:18-cv-00382-TMR Doc #: 1 Filed: 11/20/18 Page: 3 of 10 PAGEID #: 3



       5.      The Pension Trust was created for the purpose of providing pension, retirement,

and death benefits for participating employees and their beneficiaries. The Pension Trust is an

employee pension benefit plan within the meaning of Section 3(2) of ERISA, Title 29 U.S.C. §

1002(2).

                                 PARTIES – ANNUITY TRUST

       6.      Plaintiff IRON WORKERS DISTRICT COUNCIL OF SOUTHERN OHIO &

VICINITY ANNUITY TRUST (“Annuity Trust”) (hereinafter the Benefit Trust, the Pension

Trust, and the Annuity Trust shall be referred to collectively as the “Trusts”), was created pursuant

to a written Agreement and Declaration of Trust (“Annuity Trust Agreement”) (hereinafter the

Benefit Trust Agreement, the Pension Trust Agreement, and the Annuity Trust Agreement shall

be referred to collectively as the “Trust Agreements”), entered into on April 27, 1971, between

various labor organizations affiliated with the Participating Unions and various employers having

CBAs with the Participating Unions involved. The Annuity Trust Agreement is attached as

Exhibit 3. The Annuity Trust Agreement has been amended from time to time.

       7.      The Annuity Trust was created for the purpose of providing annuity benefits for

participating employees and their beneficiaries. The Annuity Trust is an employee pension benefit

plan within the meaning of Section 3(2) of ERISA, Title 29 U.S.C. § 1002(2).

                       PARTIES – ARCHITECTURAL ERECTORS, INC.

       8.      Architectural Erectors is an employer within the meaning of Sections 3(5) and 515

of ERISA, 29 U.S.C. §§ 1002(5) and 1145 respectively with its principal place of business in the

State of Indiana.

                                 JURISDICTION AND VENUE

       9.      The jurisdiction of this Court is invoked pursuant to Sections 502(a)(3), (e)(1),(2),




                                                 3
     Case: 3:18-cv-00382-TMR Doc #: 1 Filed: 11/20/18 Page: 4 of 10 PAGEID #: 4



(f), and (g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3), (e)(1)(2), (f), and (g)(2) respectively, which

provide that the United States district courts shall have exclusive jurisdiction, without regard to

the amount in controversy, or the citizenship of the parties, to enforce the provisions of ERISA or

the terms of the plan.

        10.     The Trusts’ principal place of operation and administration is located in the City of

Vandalia, Montgomery County, State of Ohio, and as such, is within the jurisdiction of the United

States District Court for the Southern District of Ohio, Western Division, pursuant to 28 U.S.C. §

115(b)(1).

        11.     This action is properly brought in the United States District Court for the Southern

District of Ohio, Western Division, pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e)(2), which provides that actions to redress violations of ERISA may be brought in a district

court of the United States where the plan is administered, and process may be served in any other

district where a defendant resides or may be found.

                                              STANDING

        12.     Pursuant to Section 502(d)(1) of ERISA, 29 U.S.C. § 1132(d)(1), the Trusts may

sue, as entities, for the relief sought in this case.

                         THE TRUSTS ARE MULTIEMPLOYER PLANS
                             WITHIN THE MEANING OF ERISA

        13.     The Trusts are maintained pursuant to one or more CBAs between one or more

labor organizations and more than one employer.

        14.     The CBAs require more than one employer to contribute to the Trusts. Hence, the

Trusts are multiemployer plans within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. §

1002(37)(A).




                                                        4
     Case: 3:18-cv-00382-TMR Doc #: 1 Filed: 11/20/18 Page: 5 of 10 PAGEID #: 5



                    RELEVANT COLLECTIVE BARGAINING AGREEMENT

       15.     At all times relevant to this suit, Architectural Erectors has been bound to the terms

of the collective bargaining agreement with the Iron Workers Local No. 22, Indianapolis, Indiana

(“Local Union CBA”), which are Participating Union affiliated with the International Association

of Bridge, Structural, and Ornamental Iron Workers.

       16.     The Local Union CBA establishes the wages, hours, and terms and conditions of

employment of Architectural Erectors’ bargaining unit employees covered thereunder.

       17.     Among the wages, hours, and terms and conditions of employment established by

the Local Union CBA is the requirement that Architectural Erectors contribute a certain amount

per hour for each covered employee to the Trusts.

       18.     The Local Union CBA binds Architectural Erectors to the Trust Agreements and

all provisions therein.

             THE PARTICIPATION AGREEMENT AND COLLECTION POLICY

       19.     At all times relevant to this action Architectural Erectors has been party to one or

more agreements, known as the “Participation Agreement,” with the Trusts, whereby Architectural

Erectors agreed to do the following:

               i.         to accept, to be bound by, and to comply with the terms and
                          provisions of the Agreements and Declarations of Trust establishing
                          the Benefit Trust, the Pension Trust, and the Annuity Trust, as
                          follows: (a) [t]he Agreement and Declaration of Trust, dated August
                          1, 1952, and establishing the Benefit Trust, as amended, and as
                          thereafter amended (herein called the “Benefit Trust Agreement”);
                          (b) [t]he Agreement and Declaration of Trust, dated October 30,
                          1962, establishing the Pension Trust, as amended, and as hereafter
                          amended (herein called the “Pension Trust Agreement”); and (c)
                          [t]he Agreement and Declaration of Trust, dated April 27, 1971,
                          establishing the Annuity Trust, as amended, and as hereafter
                          amended (herein called the “Annuity Trust Agreement”); and




                                                   5
     Case: 3:18-cv-00382-TMR Doc #: 1 Filed: 11/20/18 Page: 6 of 10 PAGEID #: 6



               ii.     To contribute to the Benefit Trust, the Pension Trust, and the
                       Annuity Trust at the contribution rates contained [by collective
                       bargaining agreements with the International Association of Bridge,
                       Structural, and Ornamental Iron Workers, or its local unions,
                       covering the Defendant’s employees].

A copy of Architectural Erectors’ Participation Agreement is attached as Exhibit 4 to this

Complaint.

       20.     The Participation Agreement binds Architectural Erectors to the Trust Agreements.

    COUNT I – ARCHITECTURAL ERECTORS FAILED TO COMPLY WITH THE
      TRUSTS’ AUDIT DEMAND IN VIOLATION OF SECTION 515 OF ERISA

       21.     The allegations contained in the paragraphs of this Complaint immediately

preceding this paragraph are alleged as if fully restated herein.

       22.     Pursuant to Article III, Section 4 of the Benefit Trust Agreement, Article VIII,

Section 5 of the Pension Trust Agreement, and Article VIII, Section 5 of the Annuity Trust

Agreement, Architectural Erectors is required to allow the Trusts’ authorized agent access to its

payroll records for the purpose of a payroll audit.

       23.     In a letter dated February 12, 2018, the Trusts demanded that Architectural Erectors

contact Clark, Schaefer, Hackett & Co. (“CSHC”), the Trusts’ auditors, to schedule a payroll audit

covering work hours performed from January 1, 2017 through January 31, 2018. A copy of this

letter is attached as Exhibit 5.

       24.     Architectural Erectors failed to provide complete information for the audit and

ceased communications with CSHC.

       25.     The Trusts and CSHC also sent several emails and made several phone calls to

Architectural Erectors attempting to secure complete information for the audit, without results.

       26.     On October 19, 2018, after Architectural Erectors failed to comply with the Trusts’

requests, the Trusts’ legal counsel sent Architectural Erectors a letter demanding that it contact



                                                  6
     Case: 3:18-cv-00382-TMR Doc #: 1 Filed: 11/20/18 Page: 7 of 10 PAGEID #: 7



CSHC to comply with the audit demand by November 2, 2018 or litigation could ensue. A copy

of this letter is attached as Exhibit 6.

        27.      Architectural Erectors failed to cooperate with CSHC or provide it the documents

needed to complete the payroll audit.

        28.      Article III, Section 4 of the Benefit Trust Agreement, Article VIII, Section 5 of the

Pension Trust Agreement and Article VIII, Section 5 of the Annuity Trust Agreement permit the

Trusts to undertake a payroll audit of a contributing employer.

        29.      Pursuant to Article III, Section 4 of the Benefit Trust Agreement and Article VIII,

Section 5 of the Pension Trust Agreement and Annuity Trust Agreement:

                 If a 10% shortage appears in an initial examination or a 5% shortage
                 is shown by a subsequent examination, the Employer shall pay all
                 costs associated with that examination.

        30.      The Trusts are seeking to enforce the terms of the Trust Agreements pursuant to

Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), through the issuance of a declaratory order

requiring Architectural Erectors to pay all costs associated with the audit should a 10% shortage

be discovered.

        31.      Pursuant to Article III, Section 8 of the Benefit Trust Agreement, Article VIII,

Section 5 of the Pension Trust Agreement, and Article VIII, Section 5 of the Annuity Trust

Agreement:

                 If any Employer fails to furnish any necessary employment,
                 personnel, or payroll records in accordance with ordinary auditing
                 procedures, the Trustees may obtain those records through legal
                 action. In such event all service fees, court costs, and actual attorney
                 fees incurred by the Trustees shall be paid by the Employer.

        32.      The Trusts are seeking to enforce the terms of the Trust Agreements pursuant to

Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), through the issuance of a declaratory order




                                                    7
     Case: 3:18-cv-00382-TMR Doc #: 1 Filed: 11/20/18 Page: 8 of 10 PAGEID #: 8



requiring Architectural Erectors to comply with the Trusts’ demand for a payroll audit in

accordance with the Trusts’ governing documents.

       33.     The Trusts are also seeking the issuance of a declaratory order requiring

Architectural Erectors to pay any unfunded benefits, and other costs and associated attorneys’ fees

through this Case.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Trusts request that this honorable Court grant them the following relief:

       1.      A declaratory order finding that Architectural Erectors is bound to the Local Union

CBA, the Trust Agreements, and the Participation Agreement.

       2.      A declaratory order requiring Architectural Erectors to schedule a payroll audit with

CSHC within seven (7) calendar days of the entry of this order in compliance with the Trust

Agreements, and to provide all documents requested by CSHC in furtherance of the payroll audit.

       3.      A declaratory order requiring Architectural Erectors to submit to an onsite payroll

audit by CSHC within twenty-eight (28) calendar days of the entry of the Court’s order, and

requiring Architectural Erectors to pay any amounts found to be owed to the Trusts as a result of

the payroll audit.

       4.      A monetary judgment against Architectural Erectors in the Trusts’ favor for costs

associated with the performance of the audit if Architectural Erectors is found to owe the Trusts

more than ten percent (10%) of the fringe benefit contributions that Architectural Erectors

originally reported to the Trusts.

       5.      A monetary judgment against Architectural Erectors in the Trusts’ favor for the

Trusts’ attorneys’ fees and other costs of this action.

       6.      A monetary judgment against Architectural Erectors in the Trusts’ favor for




                                                  8
    Case: 3:18-cv-00382-TMR Doc #: 1 Filed: 11/20/18 Page: 9 of 10 PAGEID #: 9



interest, liquidated damages, costs, and attorneys’ fees.

       7.      That a permanent injunction be issued against Architectural Erectors pursuant to

Section 502(g)(2)(E) of ERISA prohibiting future violations of Section 515 of ERISA, 29 U.S.C.

§ 1145 with respect to the Trusts.

       8.      Post judgment interest pursuant to 28 U.S.C. § 1961 on all amounts found to be

owed by Architectural Erectors as a result of the payroll audit.

       9.      Such other legal or equitable relief as this Court deems appropriate.

       10.     The Trusts also request that this Court retain jurisdiction over this case pending

Architectural Erectors’ compliance with its orders.



                                              Respectfully submitted,

                                              /s/ Joseph C. Hoffman, Jr
                                              Joseph C. Hoffman, Jr. (Ohio Reg. No. 0056060)
                                              Joseph D. Mando (Ohio Reg. No. 0082835)
                                              David M. Pixley (Ohio Reg. 0083453)
                                              Faulkner, Hoffman & Phillips, LLC
                                              20445 Emerald Parkway Dr., Suite 210
                                              Cleveland, Ohio 44135-6029
                                              Phone: (216) 781-3600
                                              Fax: (216) 781-8839
                                              Email: hoffman@fhplaw.com
                                              Email: mando@fhplaw.com
                                              Email: pixley@fhplaw.com

                                              Counsel for Plaintiffs




                                                 9
   Case: 3:18-cv-00382-TMR Doc #: 1 Filed: 11/20/18 Page: 10 of 10 PAGEID #: 10



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 120th day of November, 2018 a copy of the foregoing Complaint

was served via certified mail pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h) on the

following:


              Secretary of the Treasury
              Internal Revenue Service
              1111 Constitution Avenue, N.W., Room 4428
              Washington, D.C. 20224
              Attention:     Employee Plans

              Secretary of Labor
              200 Constitution Avenue, N.W.
              Washington, D.C. 20210
              Attention:     Assistant Solicitor for
                             Plan Benefits Security



                                            /s/ Joseph C. Hoffman
                                            Joseph C. Hoffman, Jr. (Ohio Reg. No. 0056060)




                                               10
